NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50407

                Plaintiff-Appellee,             D.C. No. 3:15-cr-02731-H-3

 v.
                                                MEMORANDUM*
SHABAB KARIMI,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                       Argued and Submitted March 8, 2018
                              Pasadena, California

Before: REINHARDT and NGUYEN, Circuit Judges, and SIMON,** District
Judge.

      Karimi challenges the 36-month sentence imposed by the district court for

his conviction for conspiring to manufacture and possess with intent to distribute

anabolic steroids. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
U.S.C. § 1291, and we affirm.

       1.     On a de novo review of the sentencing transcript, it is clear the district

court complied with Federal Rule of Criminal Procedure 32(i)(3)(B). See United

States v. Job, 871 F.3d 852, 868 (9th Cir. 2017) (“We review de novo whether a

district court complied with Rule 32 of the Federal Rules of Criminal Procedure in

making its determinations at sentencing.”). The district court addressed Karimi’s

objections to the presentence report (“PSR”) one-by-one and made explicit factual

findings as to each. The district court specifically addressed Karimi’s objection to

a base offense level of 16 based on the scope of his involvement in the conspiracy.

Based on the evidence presented at trial, the district court agreed with the

government’s position that the scope of Karimi’s involvement in the conspiracy

supported using the higher quantity of drugs. The district court explicitly resolved

each of Kirimi’s objections and factual disputes, and Rule 32 requires nothing

more. See United States v. Doe, 488 F.3d 1154, 1158 (9th Cir. 2007) ([Rule 32] is

complied with where the district court expressly adopts the position of either party

to the dispute.”); United States v. Karterman, 60 F.3d 576, 583 (9th Cir. 1995)

(“Although the district court’s findings under Rule 32[] must be ‘express,’ they

need only state the court’s resolution of the disputed issues.”); United States v.

Rigby, 896 F.2d 392, 394 (9th Cir. 1990) (“The dispute between the parties was

clearly set forth . . . . [T]he district court clearly stated that it found the position as


                                             2
stated in the Probation Office’s addendum to be the correct one. There was no

inadequacy of findings. The record at the sentencing hearing reflects no confusion

on anyone’s part as to what the district court decided.”).

      Notably, Kirimi did not dispute that between 20,000 and 40,000 units of

steroids were the subject of the conspiracy. Thus, since the amount of steroids

attributed to the conspiracy was not in dispute, no additional factual findings were

required by Rule 32 regarding the quantity for the base offense level. See United

States v. Ingham, 486 F.3d 1068, 1075–76 (9th Cir. 2007) (finding no violation of

Rule 32 where “[t]he district court rested [its] conclusions on the undisputed

factual basis of the conspiracy recited in the PSR”); United States v. Carter, 219

F.3d 863, 867–68 (9th Cir. 2000) (“If the factual statements in the PSR [are]

uncontested, those facts [are] adequate to support [a guideline finding].”).

      2.     The district court properly considered all of Karimi’s relevant conduct

when determining the base offense level. Karimi admitted to helping with the

steroid manufacturing process for the broader conspiracy, including by transferring

steroids into vials and labeling them. There was also evidence that Karimi carried

manufacturing equipment into his apartment, that such equipment was stored at

Karimi’s apartment, and that steroids were taken to the post office directly from

Karimi’s apartment. Thus, the district court was entitled to find that all of the

drugs that were manufactured and distributed while Karimi was involved in the


                                          3
conspiracy were within the scope of, in furtherance of, and reasonably foreseeable

in connection with the criminal activity Karimi jointly undertook with his co-

conspirators. See U.S. Sentencing Guidelines Manual § 1B1.3(a)(1)(B) & app.

n.3(D); United States v. Gadson, 763 F.3d 1189, 1220 (9th Cir. 2014) (holding no

error as to relevant conduct where there were “detailed factual recitations

connecting [the defendant] to the drugs at issue and establishing that they were part

of the conspiracy”); see also United States v. Newland, 116 F.3d 400, 403 (9th Cir.

1997).

      AFFIRMED.




                                          4